        Case 9:20-cv-00048-DLC Document 26 Filed 05/28/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 WILLIAM and LINDA DALLAS,                          CV 20–48–M–DLC
 husband and wife, THE DALLAS
 LIVING TRUST, and WILLIAM
 DALLAS, JR.,

                      Plaintiffs,
                                                         ORDER
        vs.

 THE TRAVELERS HOME AND
 MARINE INSURANCE COMPANY,

                      Defendant.

      Before the Court is the parties’ Stipulation for Dismissal with Prejudice.

(Doc. 25.) Accordingly,

      IT IS ORDERED that the above-captioned case is DISMISSED with

prejudice, each party to pay their own fees and costs.

      DATED this 28th day of May, 2021.




                                         1
